

Exhibit 10.2


FIRST AMENDMENT TO RESTATED
WAGE CONTINUATION AGREEMENT


THIS FIRST AMENDMENT TO RESTATED WAGE CONTINUATION AGREEMENT (the “First
Amendment”) is made and entered into the 9th day of November, 2005, as of the
first day of June, 2005, by and among HAWK CORPORATION, a Delaware corporation
(“Hawk” or the “Company”), and NORMAN C. HARBERT, individually (“Harbert”).
RECITALS:
A. WHEREAS, the parties and Friction Products Co. (“Friction”) are parties to
the Amended and Restated Wage Continuation Agreement dated as of December 31,
2001 (the “Restated Agreement”);
B. WHEREAS, Friction is no longer a necessary party; and
C. WHEREAS, the remaining parties desire to further amend the Restated Agreement
in accordance with the terms set forth in this First Amendment.
NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the parties hereto agree as follows:
 
1. Consideration. Section 1(a) of the Restated Agreement is hereby deleted and
replaced in its entirety with the following:
(a) In consideration of Harbert remaining in its employ as a Senior Advisor, the
Company agrees that (i) in the event of death of Harbert while Harbert is in the
active employ of the Company under the Senior Advisor Agreement by and between
the Company and Harbert dated 11th day of October, 2005, as of June 1, 2005 (the
“Advisor Agreement”), or (ii) in the event of death of Harbert at any time after
he had been receiving “Disability Wage Continuation Payments” (as such term is
defined in the Advisor Agreement), the Company shall pay to the Spouse a monthly
payment equal to the Tentative Payment Amount divided by sixty percent (60%)
(the “Wage Continuation Payment”) less any applicable withholding taxes. The
term “Tentative Payment Amount” shall equal Twelve Thousand Five Hundred Dollars
($12,500) less the After-Tax Monthly Spousal Annuity and in no event shall be
less than zero; the term “After-Tax Monthly Spousal Annuity” shall mean the
Monthly Spousal Annuity less Taxes Payable; and the term “Taxes Payable” shall
mean the portion of the Monthly Spousal Annuity subject to federal income taxes
multiplied by forty percent (40%); provided further that the foregoing monthly
payment shall be reduced (but not below zero) by the amount of any disability
insurance payments made to Harbert or his spouse under any insurance plans
provided and paid for by the Company or any of its affiliates and any payments
made to Harbert or his spouse under any non-contributory defined benefit plan
maintained by the Company or any of its affiliates. The phrase “mentally or
physically disabled” shall have the meaning ascribed to it in the Advisor
Agreement. If the Trustee makes a determination not to purchase the Monthly
Spousal Annuity upon the death of Harbert while the Spouse is living or if
Harbert designates someone other than the Spouse directly or indirectly through
the Trust as the beneficiary of the Insurance Benefit, the Monthly Spousal
Annuity will be deemed to equal the monthly annuity amount that could otherwise
have been purchased by the Trustee for the Spouse if such a determination had
not been made. The Wage Continuation Payment shall be payable to the Spouse in
equal monthly installments commencing with the first day of the first month
following the month of Harbert’s death and shall continue monthly until the
death of the Spouse.
 
2. Termination. Section 2A of the Restated Agreement is hereby deleted and
replaced in its entirety with the following:
A. The employment of Harbert by the Company is terminated for any reason other
than his (i) death or (ii) Harbert becoming mentally or physically disabled.
Nothing contained herein shall be construed to be a contract of employment for
any term of years, nor as conferring upon Harbert the right to continue in the
employ of the Company in any capacity. It is expressly understood by the parties
thereto that this Agreement relates exclusively to salary continuation benefits
in return for Harbert’s services and is not intended to be an employment
contract.
 
3. Express Changes Only. Except as set forth in this First Amendment, all of the
terms and provisions of the Restated Agreement shall remain unmodified and in
full force and effect.
 
4. Captions. The captions in this First Amendment are included for convenience
only and shall not in any way affect the interpretation or construction of any
provision hereof.
 
5. Governing Law. This First Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of Ohio.
 
6. Submission to Jurisdiction. The Company may enforce any claim arising out of
or relating to this First Amendment, or arising from or related to the
employment relationship existing in connection with this First Amendment in any
state or federal court having subject matter
45


 
jurisdiction and located in Cleveland, Ohio. For the purpose of any action or
proceeding instituted with respect to any such claim, Harbert hereby irrevocably
submits to the jurisdiction of such courts and irrevocably consents to the
service of process out of said courts by mailing a copy thereof, by registered
mail, postage prepaid, to Harbert and agrees that such service, to the fullest
extent permitted by law, (i) shall be deemed in every respect effective service
of process upon him in any such suit, action or proceeding, and (ii) shall be
taken and held to be valid personal service upon and personal delivery to him.
Nothing herein contained shall affect the right of the Company to serve process
in any other manner permitted by law or preclude the Company from bringing an
action or proceeding in respect hereof in any other country, state or place
having jurisdiction over such action. Harbert irrevocably waives, to the fullest
extent permitted by law, any objection which he has or may have to the laying of
the venue of any such suit, action or proceeding brought in any such court
located in Cleveland, Ohio, and any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum.
 
7. Counterparts. This First Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original and all such counterparts together, shall constitute one and the same
instrument. The execution and delivery of facsimiles of this First Amendment
shall be binding on the parties hereto.
 
8. Entire Agreement, Amendments and Waivers. There are and were no oral or
written representations, warranties, understandings, stipulations, agreements,
or promises made by any party, or by any agent, employee, or other
representative of any party, pertaining to the subject matter of this First
Amendment which have not been incorporated into this First Amendment. This First
Amendment shall not be modified, changed, terminated, amended, superseded,
waived, or extended except by a written instrument executed by the party or
parties against whom enforcement is sought.
[Signature Page Follows]

HAWK CORPORATION
 
By: /s/ Ronald E. Weinberg 
Ronald E. Weinberg
Its:  President and Chief Executive Officer


Attested to:


By: /s/ Byron S. Krantz 
Byron S. Krantz
Its:  Secretary




FRICTION PRODUCTS CO.




By: /s/ Ronald E. Weinberg 
Ronald E. Weinberg
Its:  President and Chief Executive Officer


Attested to:


By: /s/ Byron S. Krantz 
Byron S. Krantz
Its:  Secretary




By: /s/ Norman C. Harbert 
Norman C. Harbert



 46